IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOYCE ANGELO,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3972

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Christopher F. Busch and Benjamin R. Kelley, Busch & Kelley, Special Assistant
Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




WOLF, J.

      Appellant challenges her conviction for aggravated battery with a deadly

weapon. She argues the trial court erred in prohibiting her from testifying

regarding prior specific acts of violence committed by the victim. The State

concedes that the trial court erred. We agree. See Savage v. State, 99 So. 3d 1001,
1002-03 (Fla. 1st DCA 2012) (finding that pursuant to section 90.404(1)(b),

Florida Statutes, once the defendant presents evidence that the victim committed

an overt act at or near the time of the incident that reasonably indicated the need

for self-defense, the defendant may present evidence of prior specific acts of

violence by the victim to prove the reasonableness of the defendant’s apprehension

at the time of the incident).

      The parties dispute whether the error was harmless. The State argues that it

met its burden to show the error was harmless because appellant was still able to

present her theory of defense, and appellant’s version of the events was

contradicted by the eyewitnesses. However, while there were two eyewitnesses

who testified to the events around the time of the incident, neither witness testified

that he or she saw how the conflict began or was watching when the victim was

cut. Thus, the State cannot prove beyond a reasonable doubt that the error did not

contribute to the verdict. See Grace v. State, 832 So. 2d 224, 227 (Fla. 2d DCA

2002) (finding the error in excluding testimony of prior specific acts of violence of

the victim was not harmless even though three eyewitnesses testified that the

defendant hit the victim unprovoked, reasoning “the fact that [the defendant] did

not have any corroborative testimony to support his defense supports [his]

argument that the error contributed to the verdict”). As such, we REVERSE.

BILBREY and M.K. THOMAS, JJ., CONCUR.

                                          2